UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 22, 2013 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 1222 Vine Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 - Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On May 22, 2013, the Board of Directors of Heritage Oaks Bancorp (NASDAQ:HEOP) (the “Company”), parent company of Heritage Oaks Bank, voted in favor of amending its Bylaws; specifically Article 3.3 entitled Election and Term of Office of Directors.A copy of the amended Article 3.3 and the prior version of Article 3.3 are attached to this Form 8-K as Exhibit 99.1.All other provisions contained within the Bylaws are unchanged and remain in effect. Item 5.07 - Submission of Matters to a Vote of Security Holders On May 22, 2013, the Company held its annual meeting of shareholders.Of the 25,334,152 shares of common stock outstanding as of the record date for the meeting, 22,517,832 shares or 88.88% were present at the meeting in person or by proxy.The following matters were considered and voted upon, with all nominated directors being elected and all other proposals approved. A.Election of Directors Director Shares For Shares Withheld Broker Non-Votes Michael J. Morris Donald Campbell Michael J. Behrman Mark C. Fugate Dee Lacey Simone F. Lagomarsino James J. Lynch Daniel J. O'Hare Michael E. Pfau Alexander F. Simas Lawrence P. Ward B.Adopt a non-binding resolution approving the executive compensation disclosed in the Proxy Statement for the Annual Meeting of Shareholders. Shares For Against Abstain Broker Non-Votes C.Ratify the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for 2013. Shares For Against Abstain Broker Non-Votes - SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 – Financial Statements and Exhibits (d)Exhibits Exhibit No. Description 99 Amended Article 3.3 of the Bylaws of Heritage Oaks Bancorp. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 24, 2013 Heritage Oaks Bancorp By: /s/ Mark Olson Mark Olson Chief Financial Officer
